Citation Nr: 0530356	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-15 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for neuropathy of the 
lower extremities as secondary to service-connected diabetes 
mellitus.  

2.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied secondary service connection for 
hypertension and peripheral neuropathy of the upper and lower 
extremities.  During the pendency of this appeal, service 
connection for peripheral neuropathy of the upper extremities 
was granted in an October 2002 decision.

The Board also notes that in December 2003, the veteran was 
provided a Statement of the Case on the issue of entitlement 
to a compensable evaluation for erectile dysfunction.  In a 
cover letter sent with the Statement of the Case, he was 
informed of the requirement that he submit a substantive 
appeal to perfect his appeal with respect to this new issue.  
Thereafter, the issue was not addressed in any written 
communication received from the veteran or his 
representative.  Therefore, the Board has concluded that the 
veteran is not currently seeking appellate review with 
respect to this matter.

Finally, the Board notes that evidence pertinent to the 
veteran's claim for service connection for peripheral 
neuropathy was associated with the claims folder after the 
RO's most recent consideration of the claim.  Although the 
veteran has not waived his right to have this evidence 
initially considered by the RO, no such waiver is required in 
light of the Board's determination that service connection is 
warranted for the peripheral neuropathy.

  
FINDINGS OF FACT

1.  The veteran has peripheral neuropathy of the lower 
extremities as a result of his service-connected diabetes 
mellitus.  

2.  The veteran's hypertension was not caused or chronically 
worsened by his service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the lower extremities is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2005).  

2.  Hypertension is not proximately due to or the result of 
service-connected diabetes mellitus.  38 C.F.R. § 3.310(a) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

As explained below the Board has found the evidence currently 
of record to be sufficient to substantiate the veteran's 
claim for service connection for peripheral neuropathy of the 
lower extremities.  Therefore, no further development is 
required with respect to this matter.

With respect to the claim for service connection for 
hypertension, the Board notes that prior to the initial 
adjudication of the claim, the RO sent the veteran a letter 
in May 2002 that that provided the notice required under the 
VCAA.  Although the RO did not specifically inform him that 
he should submit any pertinent evidence in his possession, it 
informed him of the evidence that would be pertinent and 
requested him to either submit such evidence or provide the 
information and authorization necessary for the RO to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that he was on notice of the fact that he should submit any 
pertinent evidence in his possession.

Moreover, all pertinent, available evidence has been 
obtained, and the veteran has been afforded an appropriate 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim for service connection for 
hypertension.  The Board is also unaware of any such 
available evidence.  In sum, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  

Accordingly, the Board will address the merits of the claims.




II.  Analysis

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Peripheral Neuropathy

Service connection is in effect for diabetes mellitus.  In 
addition, the veteran has been granted service connection for 
complications of diabetes consisting of erectile dysfunction 
and peripheral neuropathy of the upper extremities.  The 
medical evidence of record when the RO most recently 
considered the veteran's claims disclosed that he did not 
have peripheral neuropathy of the lower extremities.  After 
the case was forwarded to the Board, the veteran was afforded 
a VA examination in March 2005 to determine the current 
degree of severity of his diabetes.  The RO forwarded a copy 
of the examination report to the Board because of its 
relevancy to the veteran's claim for service connection for 
peripheral neuropathy of the lower extremities.  
Specifically, it shows that the veteran was found to have 
peripheral neuropathy of the lower extremities.  There is no 
indication that the neuropathy is due to anything other than 
the service-connected diabetes.  Accordingly, the Board has 
concluded that service connection is warranted for peripheral 
neuropathy of each lower extremity. 

Hypertension

There is no medical evidence showing that the veteran was 
found to have hypertension in service or until many years 
thereafter, and the veteran does not contend otherwise.  He 
does contend that service connection is warranted for 
hypertension because it is etiologically related to his 
service-connected hypertension.  The Board has reviewed the 
record and found no medical evidence supportive of this 
contention.  

Moreover, the veteran was afforded a VA examination in March 
2002 in response to his claim.  Following the examination and 
a review of the claims folder, the examiner indicated that 
kidney disease is a complication of diabetes that can cause 
hypertension but the veteran did not have diabetic 
nephropathy.  Therefore, he believed that the veteran's 
hypertension was essential and not a complication of diabetes 
mellitus.  Thus, this opinion is clearly against the 
veteran's claim.

In essence, the evidence of a nexus between the veteran's 
hypertension and his diabetes mellitus is limited to his own 
statements.  This is not competent evidence of the alleged 
nexus because lay persons, such as the veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that service connection 
is not in order for hypertension.  In reaching this decision, 
the Board has considered the benefit-of-the doubt doctrine 
but has determined that it is not applicable to this claim 
because the preponderance is against the claim. 


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for peripheral neuropathy 
of the lower extremities is granted.  

Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus is denied.  



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


